DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 been entered.

Response to Amendment
The amendment of 08/14/2022 has been entered.
Disposition of claims: 
Claims 6, 11, and 17-18 have been canceled.
Claims 1-5, 7-10, 12-16, and 19-20 are pending.
Claims 1 and 12-14 have been amended.
The amendments to claims 12-14 have overcome the rejections of claims 12-14 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 1 have overcome:
the rejections of claims 1-5, 7-10, 12-16, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1, hereafter Ito) in view of Park et al. (US 2017/0213968 A1, hereafter Park), Lin et al. (US 2006/0251923 A1, hereafter Lin), and Ikuo et al. (KO 2011/0088457, machine translated English document is referred to, hereafter Ikuo).
the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over in view of Ito (US 2019/0040314 A1) in view of Park et al. (US 2017/0213968 A1), Lin et al. (US 2006/0251923 A1), and Ikuo et al. (KO 2011/0088457, machine translated English document is referred to) as applied to claims 1-5, 7-10, 12-16, 18, and 20 above, further in view of Tao et al. (“Thermally Activated Delayed Fluorescence Materials Towards the Breakthrough of Organoelectronics”, Adv. Mater. 2014, vol. 26, page 7931-7958, hereafter Tao) set forth in the last Office Action.
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of pages 34 through page 38 of the reply filed 08/14/2022 regarding the ejections of claims 1-5, 7-10, 12-16, 18, and 20 under 35 U.S.C. 103 over Ito/Park/Lin/Ikuo and the rejection of claim 19 under 35 U.S.C. 103 over Ito/Park/Lin/Ikuo/Tao set forth in the Office Action of 06/14/2022 have been considered. 
Applicant argues that Ito does not teach or reasonably suggest the devices of the amended claims and other references do not remedy the deficiency.
The rejections have been withdrawn, rendering this argument moot.
While the rejections have been withdrawn, the disclosure of Ito is still valid to reject the instant claims. The only difference between the organometallic compound of Ito and the claimed light emitting material of Formula 1 is that the Formula 1 requires at least one substituent at R31, R33, and R35 comprises deuterium or cyano. A new teaching reference is apply to modify the organometallic compound of Ito to substituent some of hydrogen of with deuterium. New grounds of rejections are applied.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1, hereafter Ito) in view of Park et al. (US 2017/0213968 A1, hereafter Park), Xia et al. (US 2010/0270916 A1, hereafter Xia ‘916), and Ikuo et al. (KO 2011/0088457, machine translated English document is referred to, hereafter Ikuo), as evidenced by Bae et al. (US 2016/0233440 A1, hereafter Bae) and Xia et al. (US 2011/0057559 A1, hereafter Xia ‘559).
Regarding claims 1-5, 7-10, 12-14, and 16, Ito discloses an organic light-emitting device (item 6 of [028]) comprising an emission layer, wherein the emission layer comprises an organometallic compound (“phosphorescent metal complex”, item 1 of [022]) and at least two kinds of host compounds (item 3 of [025]).

    PNG
    media_image1.png
    290
    692
    media_image1.png
    Greyscale

In the Formula (1) of Ito, M can be Ir; A1, A2, B1, B2 can be a carbon atom or a nitrogen atom; ring Z1 can be a 6-membered aromatic hydrocarbon formed with A1 and A2; ring Z2 can be a 5-membered aromatic heterocycle formed with B1 and B2; at least one of the ring Z1 and the ring Z2 have a substituent having a structure represented by Formula (2); m can be 0; n can be 3 ([105]-[106]). In the Formula (2), L’ can be a linking group; and Ar can be a substituent having an electron accepting property ([107]).
Ito exemplifies an organometallic Compound CD-6 ([124]) as a subspecies of Formula (1) of Ito.
Ito exemplifies an organic light-emitting device (Device 1-5 in Table 3; [324]-[327]) comprising a first electrode (“anode”, ITO), an emission layer, and a second electrode (“cathode”, Al), wherein the emission layer comprises a first material (“host compound”, H-3), and a light-emitting material (“dopant” CD-1).

    PNG
    media_image2.png
    238
    542
    media_image2.png
    Greyscale

Ito does not disclose a specific organic light emitting device comprising Compound CD-6; however, Ito does teach that the organic light-emitting device of Ito can comprise an organometallic compound of Formula (1) of Ito (“phosphorescent metal complex in [023]-[025]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito (Device 1-5 in Table 3) by substituting the phosphorescent light-emitting dopant of Compound CD-1 with Compound CD-6, as taught by Ito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of phosphorescent light-emitting dopants represented by Formula (1) of Ito would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound CD-6 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito) and a light-emitting material (CD-6 of Ito).
The light emitting material Compound CD-6 of Ito does not comprise a CD3 group.
Xia ‘916 discloses an Ir-based organometallic compound comprising CD3 group(s) and used for an organic light-emitting device (Abstract, [016]; Formula II in [020]).
Xia ‘916 teaches that deuterium substitution can improve efficiency due to larger atomic mass, lower zero point energy, shorter bond length than hydrogen such that CD3 substitution provides improved efficiency and lifetime ([066]-[067]).

    PNG
    media_image3.png
    240
    463
    media_image3.png
    Greyscale

Xia ‘916 exemplifies Compound 53 wherein the isopropyl groups attached to the phenyl ring substituted to the imidazole ligand are substituted with deuterium ([080]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound CD-6 of Ito of the Modified organic light emitting device of Ito by substituting the isopropyl groups attached to the phenyl ring substituted to the imidazole ligand with isopropyl groups substituted with deuterium as taught by Xia ‘916.
The motivation for doing so would have been to improve efficiency due to larger atomic mass, lower zero point energy, shorter bond length than hydrogen such that the CD3 substitution provides the complex with improved efficiency and lifetime, based on the teaching of Xia ‘916.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the organic light-emitting device of Ito as modified by Xia ‘916 comprising a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a third material (H-13 of Ito), and a light-emitting material (Compound of Ito as modified by Xia ‘916 as shown below).

    PNG
    media_image4.png
    286
    677
    media_image4.png
    Greyscale


The organometallic compound of Ito as modified by Xia ‘916 has identical structure Applicant’s Formula 1 of claim 1, wherein M is a third-row transition metal (iridium); n31 is 0; n32 is 3; X39 is C(R39); X40 is C9(R40); R32-R34 and R36-R40 are each hydrogen; R31 and R35 are each a substituted or unsubstituted C1-C60 alkyl group, wherein at last one substituent is deuterium; R33 is a substituted or unsubstituted C6-C60 aryl group (phenyl), wherein at least one substituent is a cyano group; and at least one of R31, R33, and R35 is a C1-C20 alkyl group substituted with deuterium.
The organic light-emitting device of Ito as modified by Xia ‘916 wherein the emission layer of the device comprises one host compound; however, Ito does teach that the host compound of the emission layer can be used in combination of two or more compounds ([190]). Ito further teaches that known host compounds previously used in an organic light-emitting device can be used as the host compounds ([191]). 
Ito discloses a host compound H-19 ([138]) which is a known host compound at the time when the invention was effectively filed.
Park discloses an organic light emitting device wherein the emission layer of the device comprises two or more host compounds ([051]); a first host compound is represented by formula (1) of Park and the second host compound is represented by formula (2) of Park ([008]-[016]).
Park exemplifies a first host compound H1-1 ([048]) which has identical structure of Compound H-3 of Ito of the organic light-emitting device of Ito as modified by Xia ‘916. Park exemplifies a second host compound H2-76 ([049]) which has identical structure of Compound H-19 of Ito. Park also exemplifies a second host compound H2-75 ([049]).

    PNG
    media_image5.png
    414
    729
    media_image5.png
    Greyscale

The Compound H2-76 of Park has identical structure as Applicant’s third material of Formula 11 of the instant claim 1, wherein X1 is a single bond; A1 is a benzene group; A2 is an indole group; L3 is a substituted or unsubstituted C1-C60 heteroarylene group (triazine); c3 is 1; a1 is 0; a2 is 1; R2 and R3 are each hydrogen or a substituted or unsubstituted C6-C60 aryl group (phenyl); and provided that L3 is not a dibenzofuranylene group and R3 is not a substituted triazine group.
The Compound H2-75 of Park has identical structure as Applicant’s third material of Formula 11 of the instant claim 1, wherein X1 is a single bond; A1 is a benzene group; A2 is an indole group; L3 is a single bond; c3 is 1; a1 is 0; a2 is 1; R2 is hydrogen; R3 is a substituted or unsubstituted C1-C60 heteroaryl group (diphenylpyrimidinyl); and provided that L3 is not a dibenzofuranylene group and R3 is not a substituted triazine group.
Park teaches that the organic light emitting device of Park provides high efficiency and long lifetime ([024]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Xia ‘916 by adding a host material, Compound H2-76 or H2-75 of Park in the emission layer, as taught by Ito and Park.
The motivation for doing so would have been to provide the organic light-emitting device with high efficiency and long lifetime, based on the teaching of Park.
Furthermore, Ito teaches that a plurality of host materials can be used for the emission layer, and known host material can be used to make the emission layer. Each of Compounds H2-76 and H2-75 of Park is a known host material at the time when invention was effectively filed. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound H2-76 or H2-75 of Park from exemplified second host compounds of Park would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, the Compound H2-76 of Park has identical structure of H-19 of Ito ([138]). The Compound of H-19 of Ito is one of exemplified host compound which can be used in the device of Ito. The selection of Compound H-19 of Ito would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound H2-76 or H2-75 of Park), and a light-emitting material (Compound of Ito as modified by Xia ‘916).
The organic light-emitting device of Ito as modified by Xia ‘916 and Park wherein the emission layer of the device comprises two host compounds; however, Ito does teach that the host compound of the emission layer can be used in combination of two or more compounds ([190]). Ito further teaches that known host compounds previously used in an organic light-emitting device can be used as the host compounds ([191]).
Ikuo discloses a compound (Formula 1 in the last paragraph of page 8 through the last paragraph of page 10) used as a host material of the emission layer of a light-emitting device (6th paragraph of page 15; 7th paragraph of page 42).
Ikuo teaches multiple host materials and multiple light emitting materials including phosphorescent material can be used (last two paragraphs of page 42; first two paragraphs of page 18). Ikuo further teaches that any phosphorescent light emitting material can be used (the first paragraph of page 18).
Ikuo exemplifies Compound a-01 (page 12).

    PNG
    media_image6.png
    261
    673
    media_image6.png
    Greyscale

The Compound a-01 of Ikuo has identical structure as Applicant’s second material of Formula E-1(1) of the instant claim 1, wherein Z1-Z3 and Z5-Z6 are each hydrogen; Z4 is a cyano group; b1-b3 and b5-b6 are each 1; b4 is 1; at least one of Z4 in the number of b4 is a cyano group; m is 1 provided that when the second material comprises a compound represented by Formula E-1(1), then m is 1.
Ikuo teaches that the organic light emitting device comprising the compound of Ikuo provides excellent luminous efficiency, durability, a low driving voltage, and a small chromatic shift due to a different in driving voltage (paragraph 4 of page 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Xia ‘916 by adding a host material, Compound a-01 of Ikuo in the emission layer, as taught by Ito and Ikuo.
The motivation for doing so would have been to provide the organic light-emitting device with excellent luminous efficiency, durability, a low driving voltage, and a small chromatic shift due to a different in driving voltage based on the teaching of Ikuo.
Furthermore, Ito teaches that a plurality of host materials can be used for the emission layer, and known host material can be used to make the emission layer. The compound a-01 of Ikuo is a known host material at the time when invention was effectively filed. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound a-01 of Ikuo would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the Organic light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo comprising a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H2-76 or H2-75 of Park), and a light-emitting material (Compound of Ito as modified by Xia ‘916).
Applicant claims an electron transport moiety in the instant claim 1 without any specific description of what the electron transport moiety is required to be. A cyano group and a π electron-depleted nitrogen-containing cyclic group (i.e. a cyclic group having at least one “–N=” moiety such as a triazine group in [021]) are examples of the electron transport moiety according to the instant specification ([019]) and claims (claim 2). 
The compound H-3 of Ito does not comprise any electron transport moiety; therefore, the compound H-3 of Ito meets the limitation of the first material of claim 1.
The compound a-01 of Ikuo includes a cyano group; therefore, the compound a-10 of Ikuo meets the limitation of the second material of claim 1.
Applicant claims a third material having reorganization energy of about 0.4 electron volts or more in the instant claim 1 without providing any specific structural limitation of the third material. 
The compounds H2-76 and H2-75 of Park read on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts to about 1 electron volt.
It is reasonable to presume that the compounds H2-76 and H2-76 of Park have reorganization energy of about 0.4 electron volts to about 1 electron volt.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) to about 1 electron volt ([060] and may have structure of Formula 11 ([063]). 
The Compound H2-76 of Park has identical structure as Applicant’s Formula 11 ([063]-[073]), wherein X1 is a single bond; A1 is a benzene group; A2 is an indole group; c3 is 1; L3 is a triazinylene group; R3 is a phenyl group; R1 is hydrogen; a1 is 0; R2 is a phenyl group; and a2 is 1. Furthermore, Compound H2-76 of Park has identical structure as the specific example of the third compound of the instant disclosure (M1-40 in [093]). 
The Compound H2-75 of Park has identical structure as Applicant’s Formula 11 ([063]-[073]), wherein X1 is a single bond; A1 is a benzene group; A2 is an indole group; c3 is 1; L3 is a single bond; R3 is a pyrimidinyl; R1 is hydrogen; a1 is 0; R2 is a phenyl group; and a2 is 1. Furthermore, Compound H2-75 of Park has identical structure as the specific example of the third compound of the instant disclosure (M3-40 in [093]). 
Additionally, the Compound H2-76 of Park is a position isomer of Compound M1-41 which has a reorganization energy of 0.43 eV (Table 1, [197]).
Therefore, the compounds H2-76 and H2-75 of Park each has reorganization energy of about 0.4 electron volts to about 1 electron volt, meeting the limitation of third material of claims 1 and 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound of Park is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Applicant claims that a ratio of a light-emitting component emitted from the light-emitting material to a total of light-emitting components emitted from the emission layer is about 90% or more.
The Organic light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo reads on the claim limitation above but fail to teach that a ratio of a light-emitting component emitted from the light-emitting material to a total of light-emitting components emitted from the emission layer is about 90% or more.
It is reasonable to presume that the Organic light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo has a ratio of a light-emitting component emitted from the light-emitting material to a total of light-emitting components emitted from the emission layer is about 90% or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant discloses a ratio of a light emitting compound emitted from the light-emitting material (i.e. the light-emitting material of the instant invention) to a total of light-emitting components emitted from the emission layer may be 90 % or more ([116], the original claim 1).
The Organic light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo has the light emitting material in the emission layer wherein each of the emission layer materials has identical or at least substantially similar structure as Applicant’s specific examples of the first, second, third, and light-emitting materials (H2 in [035]; E1 in [059]; M1-40 or M3-40 in [093]; and Ir diphenylimidazole compounds in [114]). 
Therefore, the Organic light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo has a ratio of a light-emitting component emitted from the light-emitting material to a total of light-emitting components emitted from the emission layer is about 90% or more.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Organic light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo reads on all the features of claims 1-5, 7-10, 12-14, and 16.
Regarding claim 15, the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo reads on all the features of claim 1 as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H2-76 of Park), and a light-emitting material (Compound of Ito as modified by Xia ‘916).
The organometallic compound of Ito as modified by Xia ‘916 reads on the claim limitation above but fail to teach that the compound has emits blue light.
It is reasonable to presume that the organometallic compound of Ito as modified by Xia ‘916 emits blue light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the light-emitting material of some embodiments includes the organometallic compound that emit blue light ([097]).
Applicant further states that the organometallic compound of Formula 1 can have a maximum emission wavelength in a range of about 440 nm to about 470 nm, which is deep blue color ([113]). The organometallic compound of Ito as modified by Xia ‘916 has identical structure as Applicant’s Formula 1. 

    PNG
    media_image7.png
    660
    637
    media_image7.png
    Greyscale

Furthermore, similar complexes having the identical core structure (i.e. the structure of the Compound E1 of Xia ‘559 as shown above) have emission wavelength of 461 nm through 474 nm, as evidenced by Bae (Compounds 6 and D in Table 5) and Xia ‘559 (Example 1 and Comparative Example 1 in Tables 2-3). It is known in the art that the color of the emission light of an organic light emitting device comprising a single light emitting dopant material is determined by the emission light of the light emitting dopant. The emission color of the light emitting dopant (Compound 1 and Compound E1) should have substantially similar emission color of the emission of the organic light emitting device of Xia ‘559 (Example 1 and Comparative Example 1). Thus, the Compound of Ito as modified by Xia ‘916 should emit blue light, meeting all the limitations of claim 15.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Ito as modified by Xia ‘916 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 20, the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H2-76 of Park), and a light-emitting material (Compound of Ito as modified by Xia ‘916).
Ito teaches that the light emitting dopant material (Compound of Ito as modified by Xia ‘916) of the device of Ito (device no. 1-15; [326]) has volume concentration of 15 % with respect to total volume of the emission layer. 
Ito does not disclose the weight concentration of the light emitting material (Compound of Ito as modified by Xia ‘916) with respect to the total weight of the emission layer; however, Ito does teach the phosphorescent metal complex to the present invention is preferably 1 to 30 weight percent ([103]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo by having the amount of the light emitting material (Compound of Ito as modified by Xia ‘916) be greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, as taught by Ito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (2H-76 of Park), and a light-emitting material (Compound of Ito as modified by Xia ‘916), wherein the light emitting material is greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
Applicant claims the light emitting material being greater than about 0 parts by weight and equal to or less than about 5 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
The claimed range (0 to 5 wt%) is overlapped with the prior art range (1 to 30 wt%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the light emitting device of Ito as modified by Xia ‘916, Park, and Ikuo meet the all the limitations of claim 20.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Ito (US 2019/0040314 A1) in view of Xia et al. (US 2010/0270916 A1), Park et al. (US 2017/0213968 A1), and Ikuo et al. (KO 2011/0088457, machine translated English document is referred to) as applied to claims 1-5, 7-10, 12-16, and 20 above, further in view of Tao et al. (“Thermally Activated Delayed Fluorescence Materials Towards the Breakthrough of Organoelectronics”, Adv. Mater. 2014, vol. 26, page 7931-7958, hereafter Tao).  
Regarding claim 19, the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (2H-76 of Park), and a light-emitting material (Compound of Ito as modified by Xia ‘916).
The organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo does not read on the claimed limitation of the third material of claim 19.
However, Ito teaches a combination of a fluorescence emitting compound and a phosphorescent emitting compound can be used to make the emission layer of the device ([168]). Ito further teaches that a plurality light emitting materials having different emission colors are preferred to make the device to emit white light ([170]-[171]).
The emission layer of the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo has a phosphorescent light-emitting material (Compound of Ito as modified by Xia ‘916).
Tao discloses a fluorescent emitting compound (compound 52 in Scheme 5 on page 7948) which is used as a fluorescent dopant of an organic light-emitting device (Device Structure for TADF 52 in Table 2 on page 7939).

    PNG
    media_image8.png
    291
    505
    media_image8.png
    Greyscale

Tao teaches the amount of the compound 52 of Tao has 6 weight percent of the total amount of the emission layer (Device Structure for TADF 52 in Table 2 on page 7939).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo by adding a fluorescent dopant compound 52 of Tao in the emission layer at 6 wt% with respect to the total weight of the emission layer, as taught by Ito and Tao.
The motivation for doing so would have been to provide the organic light-emitting device to emit white light, as taught by Ito and Tao.
Furthermore, Ito teaches a combination of a fluorescence emitting compound and a phosphorescent emitting compound can be used to make the emission layer of the device. The compound 52 of Tao is a known fluorescent emitter material at the time when invention was effectively filed. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-01 of Ikuo), a third material (6 wt% compound 52 of Tao), and a light-emitting material (Compound of Ito as modified by Xia ‘916).
Applicant claims a third material having reorganization energy of about 0.4 electron volts or more in the instant claim 1. 
The compound 52 of Tao reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts or more.
It is reasonable to presume that the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). Applicant exemplifies compound M1-79 as the third material ([093]).
The compound 52 of Tao has identical structure as the compound M1-79.
Therefore, the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more to about 1 electron volt, meeting the limitation of third material of claim 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound 52 of Tao is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Therefore, the organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo and Tao reads on all the features of claim 1 (it is noted that the device reads on all the limitations of claims 1-5, 7-10, 12-16, and 20). 
The organic light-emitting device of Ito as modified by Xia ‘916, Park, and Ikuo and Tao, wherein an amount of the third material (6 wt% compound 52 of Tao) is greater than about 0 parts by weight and equal to or less than about 10 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, meeting all the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786